ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-214, concluding that FERNANDO REGOJO of UNION CITY, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client funds, commingling), RPC 1.15(b) (failure to deliver client funds promptly), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to retain a certified public account and submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that FERNANDO REGOJO is hereby reprimanded; and it is further
ORDERED that respondent shall retain the services of a certified public account approved by the Office of Attorney Ethics and submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.